United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1698
                                    ___________

Jessie Samuel Rufus Benford,             *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Shell Oil (Motorcade, Inc.),             *
                                         *      [UNPUBLISHED]
            Appellee.                    *
                                    ___________

                               Submitted: October 26, 2004
                                  Filed: November 4, 2004
                                   ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Jessie Samuel Rufus Benford appeals the district court’s1 adverse grant of
summary judgment in his action under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq. After careful de novo review of the record, we affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).